Order entered June 28, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00921-CR

                         NYLON DERAYSHUN HART, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F15-33640-H

                                          ORDER
       Based on the Court’s opinion of this date, we GRANT the March 9, 2018 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Nylon Derayshun Hart,

TDCJ No. 02151426, Middleton Unit, 13055 FM 3522, Abilene, Texas, 79601.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE